DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 8/22/2022 where claims 21, 24 – 34, 36 – 37, and 40 are amended. Claims 22 – 23, 35, and 38 -39 are cancelled. Claims 21, 24-35, 36-37, and 40 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant's arguments filed 8/22/2022 have been fully considered but are moot based upon a new prior art rejection comprising Kim (US 2017/0048180) and Borghetti (US 7,849,213).

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 7-10)

The Examiner notes for purposes of Appeal the Applicant provides a piecemeal analysis with respect to prior art rejections.



In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Kim teaches confirmation of revoking messages in a messaging service while Borghettii provides metadata for revoked messages and forwarded messages and a count of recalled messages. The combination of Kim and Borghetti provides for contemplating the Applicant’s amended claim in their entirety.

	Although the new prior art rejection does not rely on Nuggehalli, the Examiner notes for purposes of Appeal the Applicant’s arguments are improper. Nuggehalli was utilized in a 35 USC 103 rejection solve a problem associated with a service.  The problem being tracking service usage via counts. The Applicant’s claims under the broadest reasonable interpretation are representative of   a service (emphasis added) and provide various function(s) equivalent to a revocation request.

Nuggehalli states:

    PNG
    media_image1.png
    570
    453
    media_image1.png
    Greyscale

 
	







MPEP 2141.01(a) I. TO RELY ON A REFERENCE UNDER 35 USC 103, IT MUST BE ANALOGOUS ART:

 This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Nuggehalli clearly provides for usage tracking of “define functions that the user perform” as detailed in  [0099] above.  Hence one of ordinary skill in the art is readily able to contemplate Applicant’s counter element with Neuggehalli’s service usage scheme as detailed in the Office Action furnished on 4/22/2022.

Hence Applicant’s disparaging statement of Nuggehalli “.. token related data for Integrated (ICE cloud service. It does not describe or suggest electronic messages ...’ has no merit.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 21, 24 – 27, 34, 36-17, and 40 are rejected under 35 USC 103 as being unpatentable over Kim (US 2017/0048180) in view of Borghetti (US 7,849,213) and in further view of Adreon (US 2009/0013047) and in further view of Wulf (US 2020/0097474)

Regarding claim 21, Kim discloses a computer-implemented method of tracking revoke requests associated with an electronic message, the method comprising:

	receiving a request to revoke the electronic message, the electronic message being a
forwarded electronic message of an original electronic message (Kim; Kim teaches the receiving a message cancelation request for a conventional messaging system that my support a plurality of types of messages comprising original, reply forwarding, etc.;

	The Examiner notes cancelation and revocation are synonymous.
	The Examiner notes Kim places no limitations on the message types eligible for revoking.

	see e.g. Figure 8 Step 802 “Receive Message Cancelation Request From Transmitting Device”

	see e.g. [0053] “the first electronic device 10 of the transmitting side may transmit a message and may transmit a cancelation request message requesting the cancelation of a sent message through a communication network 15 using a messenger application ...”

	see e.g. [0044] “... electronic devices may cancel messages transmitted and received through a message service system ... canceling a message may mean the cancelation of transmission of a message transmitted from a transmitting device to a receiving electronic device ... canceling a message may refer to withdrawing a message transmitted b a transmitting electronic device  from a receiving electronic device or deleting a message transmitted by a transmitting electronic device and a message received by a receiving electronic device”);

	a selection mechanism to confirm revoking of the forwarded electronic message (Kim; Kim teaches a user interface element which facilitates the confirmation of revoking the forwarded electronic message;

	 see e.g. [0203] “... The menu 1520 may include an unsend item 1522 to request message cancelation. When the unsend item 1522 is selected by the user, the electronic device 100 may display an unsend confirm menu 1530 ... When the user device selects a confirm 1532  on the  unsend confirm menu 1530, the electronic device 100 may transmit a message cancelation request message, and may display information 1540 indicating that the transmitted message of the test 1510 has been canceled ...”); and

	in response to receiving a selection of the selection mechanism, revoking the forwarded electronic message (Kim; Kim teaches subsequent to the selection the electronic message may be revoked;

	 see e.g. [0203] “... The menu 1520 may include an unsend item 1522 to request message cancelation. When the unsend item 1522 is selected by the user, the electronic device 100 may display an unsend confirm menu 1530 ... When the user device selects a confirm 1532  on the  unsend confirm menu 1530, the electronic device 100 may transmit a message cancelation request message, and may display information 1540 indicating that the transmitted message of the test 1510 has been canceled ...”)

	Although Kim teaches a message revocation scheme comprising user interface elements to facilitate the revocation of the messages, Kim does not expressly disclose:

	receiving a particular reason associated with the request to revoke the forwarded electronic message;

	in response to receiving the request to revoke the forwarded electronic message:

	identifying the original electronic message of the forwarded electronic message: and

	incrementing a counter associated with the original electronic message; and

	providing, based on a value of the counter, a number of revoke requests associated with the forwarded electronic message within a user interface

	However in analogous art Borghetti discloses:

	in response to receiving the request to revoke the forwarded electronic message (Borghetti; Borghetti teaches the convention process of recalling (i.e. revoking) messages comprising a variety of message types;

	see e.g. Column 18, Lines 39 – 43 “... when the user request to perform other actions on each component of the message such as, but not limited to , viewing, forwarding, replying, deleting, recalling ...”
	see e.g. Fig. 8G illustrating a User Interface Element to facilitate the “RECALL” of an electronic message;
):

	identifying the original electronic message of the forwarded electronic message (Borghetti; Borghetti teaches generating metadata associated with forwarded electronic messages which inherently comprises identifying the original electronic message of the forwarded electronic message and analyses the forwarded messages with respect to history and/or generation which also requires identifying the original message;

	see e.g. Column 18, Lines 39 – 43 “... logging metadata 282 monitors each access of the databases in the repository ...  when the user request to perform other actions on each component of the message such as, but not limited to , viewing, forwarding, replying, deleting, recalling ...”
	see e.g. Column 18, Lines 51 – 61 ”...  reporting module 284 can provide information on generations of forwarding the message or components of the message to other third parties and the activities performed by these subsequent generations on the message or components of the message ...”
	see e.g. Column 24, Lines 24 – 32” ... SMP metadata that may include information about the message, such a priorities, categories, message type, sender type ... logging metadata that records time/date at which a message is sent and/or delivered or additional actions performed on a message, such as reads, forwards, replies, deletes, modification, versions ...”
	see e.g. Column 42. Lines 4 – 17 “Message logging and delivery notifications .. indicates ... whether the message was forwarded, deleted, and/or modified ...”

	incrementing a counter associated with the original electronic message (Borghetti; see e.g. Fig. 8C illustrating a Recalls (i.e. revocation count which implies a counter):

	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Borghetti’s messaging schemes as detailed above. The motivation being the combined solution provides for one of ordinary skill in the art to provide granular control and metadata with respect to forwarded and revoked messages in addition to the ability of generational data with respect to forwarded messages. The combined solution confirms that messaging services comprise various  message types including revoked and forwarded and that metadata with respect to revocation spans all message types.

	As evidence of the rationale with respect to Borghetti’s illustrated counter:

	Adreon discloses:
incrementing a counter associated with the original electronic message (Adreon; Adreon within the context of providing a service which provides for the revocation of messages teaches a counter associated metadata for an original message;

	see e.g. [0105] “Messaging process 216 ... change in state maybe from an active state to a revoke state. The change in state also may be to increment a counter in the metadata;
	see e.g. Fig. 15, Step 1500 “RECEIVE TAG WITH A STATE TO REVOKE A RECEIVED MESSAGE”

	see e.g. [0045] “... receiving a request to revoke a message in message queue ...”
	
	see e.g. [0109] “indicates a received message received by the messaging client is to be revoked ...”

	see e.g. [0113] “... any type of message system including email, instant messaging, and Voice over IP messages ... existing email systems, such as Lotus Notes” see e.g. Fig. 3)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Adreon’s counter which may be associated with metadata. The motivation being the combined invention provides for a realized counter associated with a user interface that may be readily influenced by the metadata explicitly taught by Adreon and/or Borghetti (recalled and forwarded messages).

	Kim in view of Borghetti and in further view of Adreon disclose:

	providing, based on a value of the counter, a number of revoke requests associated with the forwarded electronic message within a user interface (The combined solution provides for calculating a value of a counter based on metadata explicitly taught by Adreon as detailed above and Borghetti and where the value may be displayed in a User Interface;
	
		see e.g. Borghetti, Column 41, Line 65 – Column 42, Line 3 “.. generating logging metadata to record the activity performed on the message”


	see e.g. Column 18, Lines 39 – 43 “... logging metadata 282 monitors each access of the databases in the repository ...  when the user request to perform other actions on each component of the message such as, but not limited to , viewing, forwarding, replying, deleting, recalling ...”
	The combined solution provides a User Interface Region and/or Area for displaying count value and/or data  based upon metadata;
	See e.g. Fig. 8C illustrating a numerical count of Recalls with value of “NONE”
	See e.g. Column 42, Lines 32 – 38 “... The message summary provides a comprehensive dah board ... the message reach, and recalls”)

	Kim in view of Borghetti  and in further view of Adreon does not expressly disclose:

	receiving a particular reason associated with the request to revoke the forwarded electronic message;
	
	However in analogous art Wulf discloses:

	receiving a particular reason associated with the request to revoke the electronic message (Wulf 
	
	see e.g. [0314] “ ... The electronic activity parser 210 can provide an alert, tag, notification, label or other indication of the reason the electronic activity was filtered out, blocked or deleted or redacted ...”
	see e.g. [0053] “.... electronic activity ... email or messaging servers ...”)
	
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Wulf’s alert and reason scheme for rescinding messages. The motivation being the combined invention provides for increased efficiencies in message management.

	Regarding claim 24, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf  disclose the method of claim 21, wherein providing the number of revoke requests includes providing a number of revoke requests associated with the particular reason within the user interface (The combined invention per Borghetti provides for a user interface to include metadata comprising the reason  explicitly taught by Wulf)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Wulf’s alert and reason scheme for rescinding messages. The motivation being the combined invention provides for increased efficiencies in message management.


	However in analogous art Wulf discloses:

receiving a particular reason associated with the request to revoke the electronic message (Wulf 
	
	see e.g. [0314] “ ... The electronic activity parser 210 can provide an alert, tag, notification, label or other indication of the reason the electronic activity was filtered out, blocked or deleted or redacted ...”
	see e.g. [0053] “ .... electronic activity ... email or messaging servers ...”.
	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adreon with Wulf’s alert and reason scheme for rescinded a messages. The motivation being the combined invention provides for increased efficiencies in message management.

	Regarding claim 25, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf disclose the method of claim 21, wherein providing the particular reasons selected from a predetermined list of reasons (The combined invention per Wulf provides for reasons  comprising alerts, tags, and/or labels which are inherently predetermined before they are implemented;

	see e.g. [0314] “ ... The electronic activity parser 210 can provide an alert, tag, notification, label or other indication of the reason the electronic activity was filtered out, blocked or deleted or redacted ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Wulf’s alert and reason scheme for rescinded a messages. The motivation being the combined invention provides for increased efficiencies in message management.

	Regarding claim 26, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf disclose the method claim 25, the predetermined list of reasons includes at least one reason selected from a group comprising the forwarded electronic message includes confidential information, the forwarded electronic message includes malicious information, the forwarded  electronic message includes false information, and the electronic message included inappropriate information (The combined invention per Wulf provides for inappropriate information or confidential information  as Wulf teaches a reason associated with “redacted”;
	see e.g. [0314] “ ... The electronic activity parser 210 can provide an alert, tag, notification, label or other indication of the reason the electronic activity was filtered out, blocked or deleted or redacted ...”
	see e.g. [0053] “ ... electronic activity ... email or messaging servers ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Wulf’s alert and reason scheme for rescinded messages. The motivation being the combined invention provides for increased efficiencies in message management.

	Regarding claim 27, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf disclose the method of claim 25, wherein providing the number of revoke
requests associated with the forwarded electronic message includes providing a number of revoke requests  associated with at least two reasons included in the predetermined list of reasons within the user interface (The combined invention per Wulf provides for incorporating a reason and per MPEP 2144.04 VI B: DUPLICATIN OF PARTS it would be obvious to one of ordinary skill in the art to provide multiple reasons within the User Interface explicitly taught by Borghetti; The Examiner notes the Borghetti and Adreon per Independent claim 21 provide the metadata to generate a number of revoke requests).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Borghetti’s messaging schemes as detailed above. The motivation being the combined solution provides for one of ordinary skill in the art to provide granular control and metadata with respect to forwarded and revoked messages in addition to the ability of generational data with respect to forwarded messages.

	Therefore it would have been prima facie obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Adreon’s counter which may be associated with metadata. The motivation being the combined invention provides for a counter that may be readily influenced by the metadata explicitly taught by Adreon and/or Borghetti.

	Regarding claim 34, claim 34 comprise the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 36, claim 36 comprise the same and/or similar subject matter as claim 24  and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 37, claim 37 comprise the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 40, claim 406 comprise the same and/or similar subject matter as claim 24  and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claim 28 is rejected under 35 USC 103 as being unpatentable over Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Gharmalkar (US 10,445,381)

 	Regarding claim 28, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf  disclose the method of claim 21, but does not expressly disclose wherein providing the number of revoke requests associated with the forwarded electronic message includes marking the forwarded electronic message from other electronic messages within the user interface associated with a different number of revoke requests

	The Examiner has interpreted the verbiage above of marking messages based upon a predefined criteria (e.g. relevance, ranking, threshold, etc.)
		
	However in analogous art Gharmalkar discloses:
marking messages based upon a predefined criteria (e.g. relevance, ranking, threshold, etc.) (Gharmalkar; 
	see e.g. Column 11, Lines 25 – 37  “ ... list the ranked messages in order from “highly relevant,” to possibly relevant”, to “not relevant” ... list the ranked message in order of likely relevance and/or visually highlight any messages with a relevance level that exceeds a certain threshold ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Kim with Gharmalkar’s marking scheme. The motivation being the combined invention provides for increased efficiencies in message management.
	Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Gharmalkar disclose: 

	wherein providing the number of revoke requests associated with the forwarded electronic message includes marking the forwarded electronic message from other electronic messages within the user interface associated with a different number of revoke requests (The combined solution per Gharmalkar provides for marking the forwarded electronic messages to discern them from other electronic messages)

	Claim 29 is rejected under 35 USC 103 as being unpatentable over Kim in view of Borghetti and in further view of Adreon and in further view of Wulf   and in further view of Rogynskyy (US 2019/0363945)

	Regarding claim 29, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf disclose the method of claim 21, Kim does not expressly disclose further comprising automatically, in response to the number of revoke requests associated with the forwarded electronic message exceeding a particular threshold, revoking the forwarded electronic message

	However in analogous art Rogynskyy discloses:
	deleting an activity based on a threshold (Rogynskyy; Rogynskyy teaches polices for deleting activities associated with a threshold; 
	see e.g. [0699] “ ... the policy 2804 may specify deleting the electronic activity, no storing the electronic activity. Or storing the electronic activity under certain restrictions (e.g. sorting the electronic activity only for a up to a predetermined amount of time ...”)

	The Examiner notes the threshold can be normalized via conventional means to generate a number of activities over a certain period of time (e.g. the arrival rate of requests)

	
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Rogynskyy’s activity threshold scheme. The motivation being the combined solution provides for one of ordinary skill in the art to incorporate logic associated with a particular number of revoking requests over a time period to facilitate the actual revocation of a particular object. 

	Kim in view of Borghetti and in further view of Adreon and in further view of Wulf   and in further view of Rogynskyy disclose:

	further comprising automatically, in response to the number of revoke requests associated with the forwarded electronic message exceeding a particular threshold, revoking the forwarded electronic message (The combined solution provides for revoking messages based upon a particular threshold as explicitly taught by Rogynskyy)

	Claims 30 and 31 are rejected under 35 USC 103 as being upatentable over Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Maisuria (US 2018/0267839) and in further view of Kumar (US 2015/0032824)

	Regarding claim 30, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf discloses the method of claim 21, Kim does not address conventional schemes of service request permission and/or authorization and does not expressly disclose  wherein providing the number of revoke requests associated with the forwarded electronic message includes providing a review request within the user interface, the review request including the number of revoke requests associated with the forwarded electronic message and at least one selected from a group consisting of a number of forwards associated with the electronic message and a number of recipients associated with the forwarded electronic message.

	However in analogous art Maisuria discloses :

	providing a  review request (Maisuria; Maisuria teaches the generation of a request to obtain permission to perform a task;

	see e.g., [0026] “ ... the request for permission to perform the one or more tasks includes an indication of the classification of the one or more task, and indication of the urgency of the one or more tasks, and /or an indication of the task duration of the one or more tasks...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Maisuria’s permission scheme. The motivation being the combined process provides for enhanced control over service requests and resources associated with the services.

	Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Maisuria disclose:

	wherein providing the number of revoke requests associated with the forwarded electronic message includes providing a review request within the user interface, the review request including the number of revoke requests (The combined solution provides for a permission scheme associated with the revocation requests that may be readily accompanied by metadata explicitly taught by Adreon and Borghetti as detailed in Independent claim 21)

	Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Maisuria does not expressly disclose:

	at least one of a number onsisting of a number of forwards associated with the electronic message and a number of recipients associated with the electronic message.

	However Kumar discloses:

	at least one of a number of forwards associated with the electronic message and a number of recipients associated with the electronic message (Kumar;
see e.g. [0072] “... A vote count may be a number of votes representing various types of feedback ... a number of time as message is forwarded ... a vote count may indicate or represent the number of times a message was sent to other users ... a vote count may indicate or represent the number of times the message has been forwarded from one user to another user ... “
see e.g. Fig. 11 illustrating a user interface (i.e. GUI) to support the features listed above;
see e.g. [0024] “ ... Each of clients 104 – 100 may be in data communication with server 112 using network 102. In some examples, server 112 may be ... email ...”
see e.g. [0025] “Databases 114 – 116 ... may be directly or indirectly in data communication with server 112 ... perform one or more applications, deliver services or resources to clients 104 – 110 ...”
	see e.g. [0072] “ ... each of tiles 1124-1138 also may display other icons for providing feedback ... vote icons may  be displayed as a graphic or image (i.e., Facebook’s thumb –up graphic, Twitter’s bird graphic, Google’s google+ logo, or other image) with a number next to it ... a vote count may indicated or represent a number of times the message has been forwarded from on user to another user ... “)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adreon with Kumar’s forwarding counting scheme. The motivation being the combined solution provides for increased efficiencies in activity management of services.

	Regarding claim 31, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Maisuria and in further view of Kumar disclose the method of claim 30, further comprising, in response to receiving a selection to revoke the forwarded electronic message via the review request, revoking at least one of a the forwarded electronic message, the original electronic message of the electronic message, or a forward of the forwarded electronic message (The combined solution provides for messages comprising original messages and/or forwarded messages as explicitly taught by Kumar;

	see e.g. [0072] “ ... each of tiles 1124-1138 also may display other icons for providing feedback ... vote icons may  be displayed as a graphic or image (i.e., Facebook’s thumb –up graphic, Twitter’s bird graphic, Google’s google+ logo, or other image) with a number next to it ... a vote count may indicated or represent a number of times the message has been forwarded from on user to another user ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Kumar’s forwarding counting scheme. The motivation being the combined solution provides for increased efficiencies in activity management of services.

	
	




	Claim 32 is rejected under 35 USC 103 as being upatentable over Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Fry (US 2008/0086479)

	Regarding claim 32, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf discloses the method of claim 21,  Kim  does not expressly disclose wherein providing the number of revoke requests associated with the  forwarded electronic message includes generating a notification including the number of revoke requests associated with the forwarded electronic message and transmitting the notification in response to the number of revoke requests associated with the electronic message satisfying a predetermined threshold.

	The Examiner has interpreted the above limitation to represent tracking the number of service requests and/or service activities (e.g. revoke requests) associated with the service resulting in the creation and transmittal of notifications with respect to the service.

	However in analogous art Fry addresses the challenge and/or problem of tracking of service requests (e.g. revoking requests) and discloses:
	wherein providing the number of requests associated includes generating a notification including the number of requests and transmitting the notification in response to the number of requests satisfying a predetermined threshold (Fry; Fry teaches the tracking of number of service requests generated by a client and subsequently creating and transmitting a notification when the number of service requests reaches a predetermined threshold;

	see e.g. Abstract “ ... A given server is configured to compare the number of requests received by the servers with a threshold number. If this number is greater than the threshold number, then the given server is configured to send a message to the user systems that the number of threshold requests has been exceed and/or the given server will discontinue accepting requests ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Fry’s service request tracking and notification scheme. The motivation being the combined solution provides for increased efficiencies tracking user activity with respect to revoking requests (i.e. service requests).

	Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Fry disclose:
	wherein providing the number of revoke requests associated with the forwarded electronic message includes generating a notification including the number of revoke requests associated with the forwarded electronic message and transmitting the notification in response to the number of revoke requests associated with the forwarded  electronic message satisfying a predetermined threshold (The combined solution provides one of ordinary skill in the art to provide notifications with any relative or pertinent metadata (e.g. number of revoke requests, etc.) based on a threshold and sent to any type of device)

	


	Claim 33 is rejected under 35 USC 103 as being unpatentable over Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Kumar

	Regarding claim 33, Kim in view of Borghetti and in further view of Adreon and in further view of Wulf disclose the method of claim 21, however Kim  does not address a tally of the number of forwards and therefore does not expressly disclose wherein providing the number of revoke requests associated with the forwarded electronic message includes providing the number of revoke requests associated with the forwarded electronic message in combination with at least a number of recipients associated with the electronic message or a number of forwards associated with the electronic message.
	
	However in analogous art Kumar discloses:
a number of forwards associated with the electronic message (see e.g. [0072] “... A vote count may be a number of votes representing various types of feedback ... a number of time as message is forwarded ... a vote count may indicate or represent the number of times a message was sent to other users ... a vote count may indicate or represent the number of times the message has been forwarded from one user to another user ... “
see e.g. Fig. 11 illustrating a user interface (i.e. GUI) to support the features listed above;
see e.g. [0024] “ ... Each of clients 104 – 100 may be in data communication with server 112 using network 102. In some examples, server 112 may be ... email ...”
see e.g. [0025] “Databases 114 – 116 ... may be directly or indirectly in data communication with server 112 ... perform one or more applications, deliver services or resources to clients 104 – 110 ...”
	see e.g. [0072] “ ... each of tiles 1124-1138 also may display other icons for providing feedback ... vote icons may  be displayed as a graphic or image (i.e., Facebook’s thumb –up graphic, Twitter’s bird graphic, Google’s google+ logo, or other image) with a number next to it ... a vote count may indicated or represent a number of times the message has been forwarded from on user to another user ... “)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Kumar’s forwarding counting scheme. The motivation being the combined solution provides for increased efficiencies in activity management of services.

	Kim in view of Borghetti and in further view of Adreon and in further view of Wulf and in further view of Kumar disclose:

	wherein providing the number of revoke requests associated with the forwarded electronic message includes providing the number of revoke requests associated with the forwarded electronic message in combination with at least a number of recipients associated with the electronic message or a number of forwards associated with the electronic message.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449